UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-169503 SANTO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 27-0518586 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Avenida Sarasota No. 20 Torre Empresarial AIRD, Suite # 1103 La Julia, Santo Domingo, Dominican Republic (Address of principal executive offices) (Zip Code) 1-809-535-9443 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 229,543,423 as of March 21, 2014. 2 SANTO MINING CORP. FORM 10-Q As of and for the period ended January 31, 2014 INDEX PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A.Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 SIGNATURES 12 3 CAUTIONARY NOTE REGARDING ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 4 CERTAIN TERMS USED IN THIS REPORT When this Report uses the words “we,” “us,” “our,” and the “Company,” they refer to Santo Mining Corp. “SEC” refers to the Securities and Exchange Commission. When this report uses the word “Property” or “Claim”, it refers to an “exploration concession application” which according to the Dominican Mining Law grants the holder with certain preferential rights. Upon issuance an exploration concession it grants the holder the exclusive right to explore within its boundary limits for up to a six year period. It also grants the holder the exclusive right to apply for an exploitation concession valid up to a seventy-five year period. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Index Balance Sheets (unaudited)F–1 Statements of Operations (unaudited) F–2 Statements of Cash Flows (unaudited) F–3 Notes to the Financial Statements (unaudited) .F–4 5 SANTO MINING CORP. (A Development Stage Company) BALANCE SHEETS (Unaudited) January 31, 2014 July 31, 2013 ASSETS CURRENT ASSETS Cash $ 23 $ 20,653 Prepaid expenses 26,322 78,728 Total Current Assets 26,345 99,381 Mineral claims 186,915 186,915 Website, net of amortization & impairment of $3,102 and $0, respectively - 3,102 Deposits 10,000 137,247 TOTAL ASSETS $ 223,260 $ 426,645 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 112,240 $ 119,648 Stock payable 263,604 392,400 Derivative liability 237,479 149,451 Related party payable 149,696 149,696 Convertible notes payable, net of discount of $82,617 and $31,140, respectively 80,330 41,416 TOTAL LIABILITIES 843,349 852,611 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock, 500,000,000 shares authorized, $0.00001 par value; none issued and outstanding - - Common stock, 5,000,000,000 shares authorized, $0.00001 par value; 130,724,825 and 67,577,489 shares issued and outstanding, respectively 1,307 676 Additional paid-in capital 1,550,039 1,118,733 Deficit accumulated during the development stage (2,171,435) (1,545,375) TOTAL STOCKHOLDERS' DEFICIT (620,089) (425,966) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 223,260 $ 426,645 The accompanying notes are an integral part of these financial statements. F-1 SANTO MINING CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended January 31, Six Months Ended January 31, For period from July 8, 2009 (Inception) to January 31, 2014 2013 2014 2013 2014 OPERATING EXPENSES: Consulting fees $ 7,675 $ 12,858 $ 11,675 $ 143,728 $ 458,534 General and administrative 60,933 31,683 343,082 92,708 1,154,811 Legal and accounting fees 31,500 31,520 43,975 45,781 275,469 Impairment of assets - - 2,859 - 2,859 Total operating expenses 100,108 76,061 401,591 282,217 1,891,673 Other income (expense): Foreign currency transaction gain (loss) - (173) Change in fair value of derivative liability 6,852 - (10,357) - (24,584) Loss on debt settlement (80,925) - (89,175) - (89,175) Interest expense (73,075) - (124,937) - (165,834) Interest income - 4 Total other expense (147,148) - (224,469) - (279,762) Net loss $ (247,256) $ (76,061) $ (626,060) $ (282,217) $ (2,171,435) Basic and diluted loss per common share $ (0.00) $ (0.00) $ (0.01) $ (0.00) Basic and diluted weighted average number of common s hares outstanding 86,255,100 64,352,005 77,289,561 64,159,795 The accompanying notes are an integral part of these financial statements. F-2 SANTO MINING CORP. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended January 31, For period from July 8, 2009 (Inception) to January 31, 2014 2013 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (626,060) $ (282,217) $ (2,171,435) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense 243 162 2,231 Share-based compensation 80,962 23,332 965,325 Impairment of assets 2,859 - 2,859 Loss on debt settlement 89,175 - 89,175 Amortization of debt discount 106,351 - 137,763 Unrealized (gain) loss on change in derivative values 10,357 - 24,584 Changes in operating assets and liabilities: Prepaid expense and other assets 179,653 - 8,057 Accounts payable and accrued expenses 45,413 55,052 165,061 Net cash used in operating activities (111,047) (203,671) (776,380) CASH FLOWS FROM INVESTING ACTIVITIES Payment of deposit on mineral claims - (85,310) - Purchase of mineral claims - (29,523) (71,770) Payments for website - (210) (5,090) Net cash used in investing activities - (115,043) (76,860) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - 300,000 540,150 Proceeds from issuance of convertible notes payable, net 90,417 - 233,417 Proceeds from related party payable - - 79,696 Net cash provided by financing activities 90,417 300,000 853,263 Net change in cash (20,630) (18,714) 23 Cash, beginning of period 20,653 50,793 - Cash, end of period $ 23 $ 32,079 $ 23 SUPPLEMENTAL CASH FLOWS DISCLOSURES: Interest paid $ - $ - $ 4 Income taxes paid $ - $ - $ - NONCASH INVESTING AND FINANCING ACTIVITIES: Shares issued for prepaid expenses $ - $ - $ 108,000 Shares transferred between related parties for mineral claims $ - $ 6,654 $ 10,796 Liability accrued for purchase of mineral claims $ - $ - $ 70,000 Fair value of derivative liability $ 77,884 $ - $ 213,108 Shares issued for stock payable $ 167,400 $ - $ 167,400 Shares issued for settlement of debt $ 213,929 $ - $ 213,929 The accompanying notes are an integral part of these financial statements. F-3 SANTO MINING CORP. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS Santo Mining Corp. (referred to as we, the “Company” or “Santo Mining”) was incorporated in the State of Nevada on July 8, 2009. The Company’s original business operations were divided into two segments: 1) through an informative and interactive website, where both dentists and patients can access dental information and have online consultations; and 2) mobile teeth whitening service. In 2012, the Company’s management decided to redirect the Company’s business focus towards identifying and pursuing options regarding the acquisition of mineral exploration property with the focus on gold and other precious metals in north western Dominican Republic. On July 30, 2012, the Company entered into a mineral property acquisition agreement (the "Acquisition Agreement") with GEXPLO, SRL (the "Vendor") and Rosa Habeila Feliz Ruiz, the Company’s former officer and director, whereby the Company agreed to acquire from the Vendor an undivided one hundred percent (100%) interest in and to a mineral claim known as Alexia, which is located in the province of Dajabon, in the municipalities of Dajabon and Partido, specifically in the sections Chaucey, La Gorra and Partido Arriba, covering Los Indios, Pueblo Nuevo, Hatico Viejo, El Junco, La Gallina, Tahuique and Charo located in the Dajabon 5874-I (11) and Loma de Cabrera 5874-II (19) topographical sheets. Pursuant to the terms of the Acquisition Agreement, in consideration of an undivided 100% interest in and to the Alexia Claim, the Vendor will receive 6,456,600 shares of the Company’s common stock transferred from Ms. Ruiz and the cancellation of the promissory note for $59,770 from the Company to the Vendor dated May 31, 2012. After the Company completed its acquisition of Alexia, the Company began to operate in the mining business. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding Santo Mining’s financial statements. Such financial statements and accompanying notes are the representations of the Company’s management, which is responsible for the integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America (“U.S. GAAP”) in all material respects and have been consistently applied in preparing the accompanying financial statements. Use of Estimates The Company prepares its financial statements in conformity with GAAP, which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Foreign Currency Adjustments—Functional Currency is the U.S. Dollar The Company's functional currency for all operations worldwide is the U.S. dollar. Nonmonetary assets and liabilities are translated at historical rates and monetary assets and liabilities are translated at exchange rates in effect at the end of the year. Income statement accounts are translated at average rates for the year. Any translation adjustments are reflected as a separate component of stockholders’ equity and have no effect on current earnings. Gains and losses resulting from foreign currency transactions are included in current results of operations. F-4 Reclassifications Certain amounts have been reclassified to conform to the current period presentation. Cash and Cash Equivalents Santo Mining considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Mineral Exploration and Development Costs All exploration expenditures are expensed as incurred. Costs of acquisition and option costs of mineral rights are capitalized upon acquisition. Mine development costs incurred to develop new ore deposits, to expand the capacity of mines or to develop mine areas substantially in advance of production are also capitalized once proven and probable reserves exist, and the property is determined to be a commercially mineable property. Costs incurred to maintain current production or to maintain assets on a standby basis are charged to operations. If the Company does not continue with exploration after the completion of the feasibility study, the cost of mineral rights will be expensed at that time. Costs of abandoned projects, including related property and equipment costs, are charged to mining costs. To determine if these costs are in excess of their recoverable amount, periodic evaluations of the carrying value of capitalized costs and any related property and equipment costs are performed. These evaluations are based upon expected future cash flows and/or estimated salvage value. And no impairment charges have been recorded by the Company. As of January 31, 2014, the Company capitalized $186,915 of mineral claim acquisition costs. Website Website is carried at cost, with amortization provided on a straight-line basis over its estimated useful lives of five years. The Company determined in during the six months ended January 31, 2014 it will no longer use the website previously purchased and impaired the remaining book value 0f $2,859. Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company computes a deferred tax asset for net operating losses carried forward. The potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. Fair Value Measurement The Company values its derivative instruments under FASB ASC 820 which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). F-5 The three levels of the fair value hierarchy are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. The Company uses Level 3 to value its derivative instruments. The following table sets forth by level with the fair value hierarchy the Company’s financial assets and liabilities measured at fair value on January 31, 2014. Level 1 Level 2 Level 3 Total Liabilities Derivative liability $- $ - $ 237,479 $237,479 Stock-based Compensation The Company estimates the fair value of each stock option award at the grant date by using the Black-Scholes option pricing model and common shares based on the last quoted market price of the Company’s common stock on the date of the share grant. The fair value determined represents the cost for the award and is recognized over the vesting period during which an employee is required to provide service in exchange for the award. As share-based compensation expense is recognized based on awards ultimately expected to vest, the Company reduces the expense for estimated forfeitures based on historical forfeiture rates. Previously recognized compensation costs may be adjusted to reflect the actual for feature rate for the entire award at the end of the vesting period. Excess tax benefits, if any, are recognized as an addition to paid-in capital. Basic and Diluted Earnings (Loss) Per Common Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an “as converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For all periods presented, there were no potentially dilutive securities outstanding. Subsequent Events The Company evaluated events subsequent to January 31, 2014 through the date the financial statements were issued for disclosure considerations. Recently Issued Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on its results of operations, financial position or cash flow. F-6 NOTE 3 – GOING CONCERN These financial statements have been prepared on a going concern basis, which implies Santo Mining will continue to meet its obligations and continue its operations for the next twelve months. As of January 31, 2014, Santo Mining has not generated revenues, has working capital deficit and has accumulated losses of $2,171,435 since its inception. These factors raise substantial doubt regarding Santo Mining’s ability to continue as a going concern. The continuation of Santo Mining as a going concern is dependent upon financial support from its stockholders, the ability of Santo Mining to obtain necessary equity financing to continue operations, and the attainment of profitable operations.
